Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Case No.:    1:19-cv-259
Lucy Pinder, Dessie Mitcheson, Carmen Electra,

       Plaintiffs,
v.
Bavaria Inn Restaurant, Inc. d/b/a Shotgun Willie’s, Inc. a/k/a Shotgun Willie’s a/k/a Shotgun
Willies,

        Defendant.


                            COMPLAINT AND JURY DEMAND


       Plaintiffs, Lucy Pinder, Dessie Mitcheson, and Carmen Electra, by and through their

attorneys, BURG SIMPSON ELDREDGE HERSH & JARDINE, P.C., hereby submit their

Complaint and Jury Demand against Defendant Bavaria Inn Restaurant, Inc. d/b/a Shotgun

Willie’s, Inc. a/k/a Shotgun Willie’s a/k/a Shotgun Willie’s and allege and aver as follows:

                                       INTRODUCTION

       1.      This is an action for damages and other relief under The Lanham Act and state

common law arising from the misappropriation and misuse and alteration of Plaintiffs’ images in

order to promote the strip club located at 490 S. Colorado Blvd Glendale, CO 80246 (hereinafter

“Shotgun Willie’s”).

       2.      For the purposes of this Complaint, Defendant shall hereinafter be referred to as

“Defendant” or “Shotgun Willie’s.”
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 2 of 19




       3.      Defendant uses the Shotgun Willie’s website and online social media marketing

platforms to market and advertise Shotgun Willie’s as “COLORADO'S #1 TOPLESS CLUB,

“Best Show Club in Denver,” and the “Best Strip Club in Denver!”

       4.      As a means of illustrating those claims and in an effort to drive traffic and

economic and commercial benefits to Shotgun Willie’s, Defendant posted pictures of many

women on their website and social media platforms, including on their Facebook, Instagram, and

Twitter web-pages.

       5.      To promote Shotgun Willie’s, and in furtherance of Defendant’s commercial

benefit, Defendant altered, posted, and then continually maintained on its Facebook, Instagram,

and Twitter account, images of the Plaintiffs.

       6.      The use and alteration of the Plaintiffs’ images, as referred to in the preceding

paragraph, created a false impression that Plaintiffs worked at, would appear at, endorsed,

sponsored, or were affiliated with Shotgun Willie’s.

       7.      Plaintiffs are not employed by Defendant, do not strip or dance at Shotgun

Willie’s, do not endorse or sponsor Shotgun Willie’s or its promotional activities, and are not

affiliated with Shotgun Willie’s in any way.

       8.      Defendant did not have Plaintiffs’ permission to use their images or likenesses,

nor did Defendant ever request permission.

       9.      Defendant has not compensated Plaintiffs for the use of their images or

likenesses for commercial and/or other purposes.




                                                 2
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 3 of 19




       10.      Defendant knew that its use of Plaintiffs’ images and likenesses was

unauthorized, and knew that its use of Plaintiffs’ images would cause consumer confusion as to

Plaintiffs’ sponsorship, approval of, affiliation with, and/or employment at Shotgun Willie’s.

       11.      Defendant’s unauthorized use of the Plaintiffs’ images, likenesses and/or

identities, as described herein, violates Section 43 of the Lanham Act, 15 U.S.C. §1125(a).

       12.     This action seeks all actual and compensatory damages as compensation for

Defendant’s unlawful activities, the Defendant’s profits that are attributable to their unlawful use

of Plaintiffs’ images, likenesses, and identities, treble damages, attorney’s fees and costs, and

other such relief as would be fair and just to remedy Defendant’s unlawful acts, and to ensure

that no such violations occur in the future.

                                               PARTIES

       13.     Plaintiff Lucy Pinder is an internationally known and recognizable talent, model

and actress, host, and social media personality residing in Winchester, England, United

Kingdom.

       14.     Plaintiff Dessie Mitcheson is an internationally known and recognizable talent,

model, actress, and social media personality residing in Los Angeles, California.

       15.     Plaintiff Carmen Electra is an internationally known iconic and recognizable

talent, actress, model, television personality, and businesswoman, residing in Los Angeles

County, California.

       16.     Defendant Bavaria Inn Restaurant, Inc. d/b/a Shotgun Willie’s, Inc. a/k/a Shotgun

Willie’s a/k/a Shotgun Willie’s is a Colorado corporation, with a principal office address located

at 490 South Colorado Boulevard, Glendale, CO 80246.


                                                  3
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 4 of 19




       17.     Defendant owns and operates the Shotgun Willie’s strip club.

                                 JURISDICTION AND VENUE

       18.     Jurisdiction in this case is based upon 28 U.S.C. § 1331, because Plaintiffs’

claims arise under 15 U.S.C. § 1125(a) (The Lanham Act).

       19.     This Court has supplemental jurisdiction over the Plaintiff Lucy Pinder’s

Colorado state common law claims alleged herein, pursuant to 28 U.S.C. §1367, because those

state common law claims are so related to claims in the action within this Court’s original

jurisdiction under 15 U.S.C. § 1125 that they form part of the same case or controversy.

       20.     The Court has personal jurisdiction over Defendant by virtue of its presence and

operations in Colorado, by its transacting business in Colorado, and by virtue of its improper acts

and violations of The Lanham Act and common law in this state, all of which have caused

Plaintiffs’ damages, and through regular, continuous, and systematic contacts with Colorado

such that this Court’s exercise of personal jurisdiction over Defendant is proper, reasonable, and

comports with traditional notions of fair play and substantial justice.

       21.     Venue is proper in this Court because this district is where a substantial part of the

events or omissions giving rise to the claims stated herein occurred, and Defendant is subject to

personal jurisdiction in this venue.

                                  GENERAL ALLEGATIONS

               Defendant’s Use of Website and Social Media Platforms for Marketing

       22.     The Defendant coordinates the advertising, marketing and promotional activities

for Shotgun Willie’s through, among other things, active and dynamic use of Shotgun Willie’s




                                                  4
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 5 of 19




website and various coordinated and linked social media promotions through Facebook,

Instagram, and Twitter, (“social media sites”), among others.

       23.     Defendant’s marketing and promotional activities are publicly accessible through

the World Wide Web, various social media outlets, and affirmative prospect marketing.

       24.     Defendant further promoted Shotgun Willie’s business by and through the use of

marketing strategies and channels including, but not limited to, the following: the active use of

social media sites and in particular, Facebook.

       25.     At all times relevant to this Complaint, Defendant had actual and exclusive

control over the contents contained within and/or displayed on each of these marketing channels,

and in particular Facebook.

       26.     Upon information and belief, Defendant manages, operates and/or controls a

“Facebook     account”    (accessible   via   the     Facebook   Social    Media     Platform    at

https://www.facebook.com/shotgunWillies00), through which it promotes, endorses, and markets

its business, solicits customers, and advertises events for the Shotgun Willie’s strip club, and

particularly through the use of images of women in various stages of undress.

       27.     Defendant has at all times relevant to this Complaint exercised actual control

over the contents displayed on its social media sites, and particularly Facebook, through its own

personal acts of posting items on the sites, including Facebook, or by expressly permitting and

condoning another person(s)’ act of posting items on the social media sites, including Facebook.

       Plaintiffs Are Professional Models and Their Images Are Commercially Valuable

       28.     Plaintiff Lucy Pinder, at all times relevant to the claims herein, is a recognizable

professional talent, model and actress, host, and social media personality who earns her living


                                                  5
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 6 of 19




by, inter alia, modeling and selling her image to companies and individuals for the advertisement

of products and services.

       29.     Plaintiff Dessie Mitcheson, at all times relevant to the claims herein, is a

recognizable professional model, talent, actress, and social media personality who earns her

living by, inter alia, modeling and selling her image to companies and individuals for the

advertisement of products and services.

       30.     Plaintiff Carmen Electra, at all times relevant to the claims herein, is a

recognizable professional model, actress, recording artist, television personality, and

businesswoman who earns her living by, inter alia, acting, modeling, and selling her image to

companies and individuals for the advertisement of products and services.

       31.     Plaintiffs’ careers in modeling and private enterprise have value stemming from

the goodwill and reputations they have built.

       32.     Plaintiffs’ goodwill and reputations are critical to establishing a brand, being

selected for jobs, and maximizing earnings.

       33.     A model’s reputation directly impacts the commercial value associated with the

use of one’s image, likeness, or identity to promote a product or service.

       34.     Plaintiffs’ images and likenesses have high commercial value and Plaintiffs

command substantial sums of money for the licensed commercial use of their images.

       35.     Plaintiffs are professional models in the ordinary course; they seek to control the

commercial use and dissemination of their images and identities, and, thus, actively participate in

vetting and selecting modeling, advertising, brand spokesperson, and/or hosting engagements.




                                                 6
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 7 of 19




       36.     Plaintiffs rely on their professional reputations and own brands for modeling,

hosting, and other professional opportunities.

       37.     Plaintiffs’ vetting and selection of professional engagements involves a multi-

tiered assessment, to wit:

               a. whether the individual or entity seeking a license and release of Plaintiffs’

                   images, likenesses, or identities is reputable, has reputable products or

                   services, and, through affiliation therewith, would enhance or harm their

                   stature or reputations;

               b. this reputational information is used in negotiating compensation which

                   typically turns on the work Plaintiffs are hired to do, the time involved, travel,

                   and how their images are going to be used (among other variables);

               c. to protect their reputations and livelihood, Plaintiffs and/or their agents

                   carefully and expressly define the terms and conditions of use;

               d. the entire negotiated deal is reduced to and memorialized in an integrated,

                   written agreement that defines the parties’ relationship, the terms and

                   conditions of which, typically, unless otherwise expressly delineated, bind and

                   are applicable to only the parties to that Agreement.

       38.     In the modeling industry, reputation is critical; endorsing, promoting, advertising

or marketing the “wrong” product, brand, business, or service, or working in a disreputable

industry, can severely impact a model’s career by limiting or foreclosing future modeling or

brand endorsement opportunities.




                                                 7
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 8 of 19




       39.      Conversely, association with high-end companies, products, or magazines can

enhance and amplify a model’s earning potential and career opportunities by making a model

more sought after and desirable.

       40.      As set forth below, Plaintiffs’ images were misappropriated and altered by or at

the direction of the Defendant to advertise and promote Shotgun Willie’s in its online marketing

scheme without Plaintiffs’ consent.

                                      The Misappropriated Images

       41.      On December 27, 2016, and January 30, 2017, without her knowledge, consent, or

authorization, Defendant posted Plaintiff Lucy Pinder’s image and likeness on Defendant’s

Facebook site for the purpose of advertising and promoting Defendant’s strip club and soliciting

patronage of Shotgun Willie’s.

       42.      Attached as Exhibit 1 are copies of Defendant’s use of Plaintiff Lucy Pinder’s

image and likeness on the Defendant’s Facebook site, which is hereby incorporated by reference.

       43.      On August 17, 2016, without her knowledge, consent, or authorization, Defendant

posted Plaintiff Dessie Mitcheson’s image on Defendant’s Facebook site for the purpose of

advertising and promoting Defendant’s strip club and soliciting patronage of Shotgun Willie’s.

       44.      Attached as Exhibit 2 is a copy of Defendant’s use of Plaintiff Dessie

Mitcheson’s image and likeness on the Defendant’s Facebook site, which is hereby incorporated

by reference.

       45.      On April 23, 2016, without her knowledge, consent, or authorization, Defendant

posted Plaintiff Carmen Electra’s image on Defendant’s Facebook site for the purpose of

advertising and promoting Defendant’s strip club and soliciting patronage of Shotgun Willie’s.


                                                8
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 9 of 19




       46.      Attached as Exhibit 3 is a copy of Defendant’s use of Plaintiff Carmen Electra’s

image and likeness on the Defendant’s Facebook site, which is hereby incorporated by reference.

       47.      After Defendant used Plaintiffs’ images on its social media sites, and specifically

Facebook, Plaintiffs discovered that Defendant was knowingly and without prior consent, using

their images.

       48.      Defendant’s use and alteration of Plaintiffs’ images and likenesses falsely implies

and creates the impression that Plaintiffs have worked for, would appear at, have endorsed, or are

otherwise affiliated with Shotgun Willie’s.

       49.      Defendant’s use and alteration of Plaintiffs’ images was unauthorized and

intended to attract customers, promote Shotgun Willie’s, and generate revenue for the Defendant.

       50.      Plaintiffs are readily identifiable in the misappropriated images, and Defendant

could not reasonably believe that Plaintiffs were employees or agents of the Defendant or

otherwise affiliated with the Defendant.

       51.      Defendant has never contacted the Plaintiffs, either directly or indirectly, to

request permission to use their images, likenesses, or identities.

       52.      Defendant never hired or contracted with Plaintiffs to advertise, promote, market

or endorse Shotgun Willie’s.

       53.      Plaintiffs have never been employed by Defendant or contracted with Defendant

to participate in events at Shotgun Willie’s.

       54.      Defendant never sought permission or authority to use Plaintiff’s images,

likenesses, or identities to advertise, promote, market, or endorse Shotgun Willie’s.




                                                  9
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 10 of 19




       55.     Plaintiffs never gave permission, or assigned, licensed, or otherwise consented, to

Defendant’s use or alteration of their images, likenesses, or identities to advertise, promote,

market or endorse Shotgun Willie’s.

       56.      Defendant neither offered nor paid any remuneration to Plaintiffs for the

unauthorized use and misappropriation of their images, likenesses, or identities.

       57.      Defendant’s use of Plaintiffs’ images created the false perception that Plaintiffs

worked for Shotgun Willie’s, would appear at Shotgun Willie’s, or had consented or agreed to

promote, advertise, market and/or endorse Shotgun Willie’s and their events to the benefit of

Defendant’s commercial interests.

       58.      Defendant’s use and alteration of Plaintiffs’ images, likenesses, and/or identities

impugns the Plaintiffs’ character, embarrasses them, and falsely suggests their support for and

participation in a strip club lifestyle, causing Plaintiffs’ damages.

                                   FIRST CAUSE OF ACTION

                       Violation of the Lanham Act, 15 U.S.C. § 1125(a)
                          False Advertising and False Endorsement
                                  (All Plaintiffs v. Defendant)


       59.     Plaintiffs hereby incorporate by reference each and every allegation set forth in

the foregoing paragraphs as if fully alleged herein.

       60.     Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), applies to Defendant.

       61.     Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), protects Plaintiffs from the

Defendant’s conduct described herein.

       62.      Defendant used Plaintiffs’ images, likenesses and/or identities as described

herein without authority in order to, inter alia, create the false perception that the Plaintiffs

                                                  10
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 11 of 19




worked at, would appear at, or were otherwise affiliated with Shotgun Willie’s, endorsed

Shotgun Willie’s or Shotgun Willie’s business activities, and/or consented to or authorized

Defendant’s usage of their images, likenesses and/or identities in order to advertise, promote and

market Shotgun Willie’s business activities.

        63.    Defendant’s use and alteration of the Plaintiffs’ images, likenesses and/or

identities to advertise, promote, and market Defendant’s business, events and activities as

described in this Complaint was false, misleading, and a misrepresentation of fact.

        64.    Defendant’s unauthorized use and alteration of the Plaintiffs’ images, likenesses

and/or identities as described herein constitutes false advertising and false endorsement by

falsely suggesting or implying, inter alia, that the Plaintiffs worked at or were otherwise

affiliated with, associated with, or connected to, Shotgun Willie’s, endorsed Shotgun Willie’s

business, events or activities, or consented to or authorized Shotgun Willie’s usage and alteration

of their images in order to advertise, promote, and market Shotgun Willie’s business, events and

activities.

        65.    The manner of the Defendant’s unauthorized use and alteration of the Plaintiffs’

images, likenesses and/or identities has a tendency to convey a false impression, confuse,

mislead, and/or deceive consumers, including actual and prospective patrons to Shotgun Willie’s,

as to the general quality of attendees and participants at Shotgun Willie’s and in their events, as

well as specifically whether the Plaintiffs worked at or were otherwise affiliated or associated

with Shotgun Willie’s, and whether the Plaintiffs endorsed, sponsored, or approved of

Defendant’s business, Shotgun Willie’s, or Shotgun Willie’s’ events or activities, or whether

Plaintiffs would appear in person at Shotgun Willie’s’ events and activities.


                                                11
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 12 of 19




       66.     Upon information and belief, Defendant’s false and deceptive use of Plaintiffs’

images did, in fact, deceive, and/or cause actual consumer confusion as to:

               a. whether the Plaintiffs worked at, would appear at, or were otherwise affiliated

                   or associated with Shotgun Willie’s;

               b. whether the Plaintiffs endorsed, sponsored, or approved of Defendant’s

                   business, events and activities; and

               c. whether the Plaintiffs consented to or authorized Shotgun Willie’s’ usage of

                   their images, likenesses, and/or identities in order to advertise and promote

                   Defendant’s business, events and activities.

       67.     Upon information and belief, such unauthorized use and alteration of Plaintiffs’

images, likenesses, and/or identities misled and deceived consumers, and served to entice

consumers and prospective consumers to visit Shotgun Willie’s and participate in and attend

events at Shotgun Willie’s and had a material effect and impact on the decision of patrons and

prospective patrons to visit Defendant’s business establishment.

       68.     Defendant’s advertisements, promotions, and marketing of Shotgun Willie’s and

events at Shotgun Willie’s occur in and are targeted to interstate commerce.

       69.     Defendants promote their business and events through interstate promotions and

campaigns to target persons from several different states across the United States.

       70.     Defendant principally uses the internet, World Wide Web, social media, and

other vehicles of interstate commerce to advertise, market, promote, and entice or lure traffic and

patronage to its establishment and increase revenue.




                                                12
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 13 of 19




          71.   Defendant’s unauthorized use of the Plaintiffs’ images, likenesses, and/or

identities as described herein was designed and intended to benefit Defendant’s commercial and

business interests by, among other things, capitalizing on Plaintiffs’ goodwill by promoting

Shotgun Willie’s and its activities and attracting clientele to Shotgun Willie’s, thereby generating

revenue for the Defendant to the detriment of the Plaintiffs.

          72.   Plaintiffs are in the business of commercializing their identities and selling their

images to reputable brands and companies for profit.

          73.   Defendant’s customers are the same demographic that view Plaintiffs’ images in

print and online.

          74.   Both Plaintiffs and the Defendant compete in the entertainment industry and

utilize similar marketing channels, their respective endeavors overlap, and they vie for the same

dollars from the same demographic consumer group.

          75.   As such, an unauthorized use of Plaintiffs’ images to promote a strip club created

an undeniable confusion in Defendant’s consumers’ minds, leading to competitive injury to

Plaintiffs.

          76.   Defendant knew or should have known that their unauthorized use of the

Plaintiffs’ images, likenesses, and/or identities would cause consumer confusion as described

herein.

          77.   Defendant’s unauthorized use and alteration of the Plaintiffs’ images, likenesses,

and/or identities, as described herein, violates 15 U.S.C. §1125(a), constitutes false advertising

and false endorsement, and was wrongful.

          78.   Defendant’s wrongful conduct as described herein was willful.


                                                 13
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 14 of 19




        79.      Defendant had actual or constructive knowledge of the wrongfulness of its

conduct, acted with intent to capitalize on Plaintiffs’ goodwill and deprive the Plaintiffs of their

interests and rights, and further acted with actual or constructive knowledge of the high

probability that injury or damage would result to Plaintiffs.

        80.     The method and manner in which Defendant used the images of Plaintiffs further

evinces that Defendant was aware of and/or consciously disregarded the fact that the Plaintiffs

did not consent to Defendant’s use of their images to advertise Defendant’s business.

        81.      Defendant has caused and will continue to cause irreparable harm and damage to

the Plaintiffs, their reputations, and their brands, by attributing to the Plaintiffs their involvement

with or endorsement of the Shotgun Willie’s strip club and Plaintiffs’ association with events and

activities relating thereto.

        82.      Defendant has damaged Plaintiffs as a direct, foreseeable, and proximate result of

its unauthorized use of Plaintiffs’ images, likenesses, and/or identities without compensating

Plaintiffs, thereby entitling Plaintiffs to recover in money damages the actual and fair market

value of each misappropriated use of their images and likenesses, and damages for reputational

harm, in amounts to be established by proof at trial.

        83.     As a further direct and proximate result of Defendant’s conduct as alleged herein,

Defendant has earned and withheld profits attributable directly or indirectly to the unlawful use

of Plaintiffs’ images, entitling Plaintiffs to disgorgement of those ill-gotten gains in an amount to

be established by proof at trial.




                                                  14
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 15 of 19




       84.      Defendant’s conduct was purposeful and malicious in that Defendant knowingly

violated Plaintiffs’ rights solely to benefit its business, increase profits, and avoid paying money

to legally acquire the right to commercial use of the Plaintiffs’ images and likenesses.

       85.     Consequently, exceptional relief is warranted pursuant to 15 U.S.C. §§ 1116, and

1117(a), entitling Plaintiffs to treble damages and reasonable attorneys’ fees.

                                 SECOND CAUSE OF ACTION

                     State Common Law Misappropriation of Likenesses
                       Violation of Right to Privacy; Right of Publicity
                             (Plaintiff Lucy Pinder v. Defendant)

       86.     Plaintiff Lucy Pinder hereby incorporates by reference each and every allegation

set forth in the foregoing paragraphs as if fully alleged herein.

       87.     Plaintiff holds the exclusive right to control the public dissemination of her name

and likeness for commercial use.

       88.     Defendant may not, and owes a duty not to, publish, print, display, or publicly use

for purposes of trade or for any commercial or advertising purpose the name, portrait, image,

photograph, or other likeness of the Plaintiff without her express consent to such use.

       89.     The Plaintiff never consented to, permitted, assigned, licensed, or otherwise

agreed to Defendant’s use of her image, likeness, or identity to advertise, promote, market, or

endorse the Defendant’s business or activities, or for any other commercial or other purpose;

       90.     Nevertheless, Defendant published, printed, displayed, and/or publicly used the

Plaintiff’s image, likeness, and identity on their social media sites, and particularly Facebook. for

purposes of trade and/or commercial advertising including, but not limited to, promoting,




                                                 15
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 16 of 19




advertising, and marketing the Defendant’s Shotgun Willie’s club and its events and activities,

and to lure customers and drive traffic to the Shotgun Willie’s club.

       91.     Defendant used Plaintiff’s image, likeness and/or identity as described herein

intentionally and without authority and to its commercial benefit in order to, inter alia, create the

false perception that the Plaintiff worked at, would appear at, or was otherwise affiliated with

Shotgun Willie’s, endorsed Shotgun Willie’s or Shotgun Willie’s’ business activities, and/or

consented to or authorized Defendant’s usage of her image, likeness and/or identity in order to

advertise, promote and market Shotgun Willie’s’ business activities.

       92.      Defendant’s use of the Plaintiff’s image, likeness and/or identity to advertise,

promote, and market Defendant’s business, events and activities as described in this Complaint

was false, misleading, and a misrepresentation of fact.

       93.     The Plaintiff’s body is shown in the image used by Defendant and is clearly

lighted, is a well-known photo, and readily identifiable.

       94.     Defendant misappropriated Plaintiff’s image and likeness without notice or

knowledge to the Plaintiff and without even attempting to acquire Plaintiff’s permission.

       95.     Plaintiff did not give Defendant permission to use her image.

       96.     Defendant’s unauthorized appropriation and continuous use of the Plaintiff’s

image, likeness, and/or identity, as described herein, violated Plaintiff’s common law rights of

privacy and specifically, her right to publicity.

       97.     The Defendant acted intentionally or recklessly by selecting Plaintiff’s image and,

knowing it did not have permission to use the image for commercial gain, by posting the image




                                                    16
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 17 of 19




on Defendant’s social media sites, and in particular, Facebook, in an effort to market the

Defendant’s strip club business and its events and activities.

        98.     Defendant is in the entertainment business, and knew or should have known of the

standard negotiation process over terms of use, conditions of release, licensing issues, and other

contractual incidences related to use and exploitation of a professional model’s image and

likeness for Defendant’s commercial benefit.

        99.     Nevertheless, Defendant circumvented the appropriate licensing and negotiating

process. thereby avoiding payment to Plaintiff, the cost of a photoshoot, payments to Plaintiff’s

agents or agencies, and the costs of licensing, totaling a substantial sum of money and resulting

in damage to the Plaintiff and a windfall to the Defendant.

        100.    Defendant has caused and will continue to cause irreparable harm and damage to

the Plaintiff, her reputation, and her brand, by falsely attributing to the Plaintiff her involvement

with or endorsement of the Shotgun Willie’s strip club and Plaintiff’s association with events and

activities relating thereto.

        101.     Defendant has damaged Plaintiff as a direct, foreseeable, and proximate result of

their unauthorized use of Plaintiff’s image, likeness, and/or identity without compensating

Plaintiff, thereby entitling Plaintiff to recover in money damages the actual and fair market value

of each misappropriated use of her image and likeness, and damages for reputational harm, in

amounts to be established by proof at trial.

        102.    As a further direct and proximate result of Defendant’s conduct as alleged herein,

Defendant has earned and withheld profits attributable directly or indirectly to the unlawful use




                                                 17
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 18 of 19




of Plaintiff’s image, entitling Plaintiff to disgorgement of those ill-gotten gains in an amount to

be established by proof at trial.

       103.    As further direct and proximate result of Defendant’s conduct as alleged in here,

Plaintiff has experienced mental and emotional anguish and suffering.

                                    PRAYOR FOR RELIEF

       WHEREFORE, the Plaintiffs pray for judgment against the Defendant, for relief in

amounts to be determined at trial, as follows:

       1. All compensatory, general, special, and consequential damages, including economic

           and noneconomic damages and reputational harm;

       2. All damages allowed by 15 U.S.C. §§ 1125, 1116, and 1117, including all actual and

           consequential damages sustained by Plaintiffs, including all economic damages and

           losses, disgorgement of profits attributable to Defendant’s misappropriation of the

           Plaintiffs’ images and likenesses, and well as treble damages and reasonable

           attorney’s fees;

       3. Pre and post judgment interest;

       4. Costs and expenses, including expert fees and costs;

       5. Attorney fees as may otherwise be permitted by law; and

       6. For such further and other relief as the Court deems just.

                                    JURY TRIAL DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.




                                                 18
Case 1:19-cv-00259-STV Document 1 Filed 01/30/19 USDC Colorado Page 19 of 19




      Respectfully submitted this 30th day of January, 2019.

                                           BURG SIMPSON
                                           ELDREGE HERSH & JARDINE, P.C.

                                           (Original signature on file at the offices of Burg
                                           Simpson Eldredge Hersh & Jardine, P.C.)


                                           s/ Shane Fulton
                                           Shane Fulton
                                           40 Inverness Drive East
                                           Englewood, CO 80112
                                           Phone: 303-792-5595
                                           sfulton@burgsimpson.com




                                              19
